   Case 2:21-cv-01210-ODW-E Document 24 Filed 03/11/21 Page 1 of 1 Page ID #:240


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 21-1210-ODW(E)                                             Date     March 11, 2021
 Title           TIMOTHY BERTRAM v. GISELLE MATTESON




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                  None                                 None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS)


        On February 5, 2021, Petitioner, a state prisoner, filed a Petition seeking enforcement of a particular
state court ruling. According to the Petition and other papers filed by Petitioner, the state court ruling in
question should have resulted in Petitioner’s release from state prison.

        On March 10, 2021, Respondent filed a “Response, etc.,” appearing to represent that the state court
ruling in question now has been enforced and that Petitioner will be released from state prison on March 11,
2021.

       Therefore, it is ordered that, within twenty-one (21) days of the date of this order, Petitioner shall
show cause, if there be any, why this action should not be dismissed as moot. Failure timely to show such
cause may result in the dismissal of this action.




cc:      Judge Wright
         Petitioner
         Counsel for Respondent
                                                                       Initials of Deputy Clerk    VMUN




CV 90 (06/04)                               CIVIL MINUTES - GENERAL                                      Page 1 of 1
